                                IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                         ASHEVILLE DIVISION
                                          1:20 CV 46 MR WCM

               Q LEVEL, LLC,                   )
                                               )
                          Plaintiff,           )
               v.                              )                        ORDER
                                               )
               MOOG MUSIC, INC., and           )
               MOOG INSTITUTE, INC.,           )
                                               )
                          Defendants.          )
               _______________________________ )

                       This matter is before the Court on the Motion for Admission Pro Hac

               Vice and Affidavit (Doc. 40) filed by Allen R. Baum. The Motion indicates that

               Mr. Baum, a member in good standing of the Bar of this Court, is local counsel

               for Plaintiff Q Level, LLC and that he seeks the admission of Vincent P. (Trace)

               Schmeltz, III, who the Motion represents as being a member in good standing

               of the Bars of the District of Columbia and the State of Illinois. It further

               appears that the requisite admission fee has been paid.

                       Accordingly, the Court GRANTS the Motion (Doc. 40) and ADMITS

               Vincent P. (Trace) Schmeltz, III to practice pro hac vice before the Court in this

               matter while associated with local counsel.
Signed: February 20, 2020
